***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
    TOWN OF REDDING ET AL. v. GEORGETOWN
        LAND DEVELOPMENT COMPANY,
                 LLC, ET AL.
                  (SC 20322)
               Robinson, C. J., and Palmer, D’Auria, Mullins,
                          Kahn and Ecker, Js.*

                                   Syllabus

The plaintiffs, the town of Redding, the town water pollution control commis-
   sion, and a regional fire district, sought to foreclose municipal liens
   against the defendant R Co., a tax lien investment company and assignee
   of certain real estate tax liens originally levied on real property by a
   special taxing district authorized by the legislature. The town and the
   fire district filed motions for partial summary judgment with respect to
   priority, claiming that, under a 2007 public act (P.A. 07-196, § 4 (b) (3))
   giving the special taxing district’s liens priority ‘‘over all other liens or
   encumbrances except a lien for taxes of the town of Redding,’’ their
   tax liens had priority over the liens that R Co. had acquired from the
   special taxing district. R Co. also filed a motion for partial summary
   judgment, claiming that its liens were of equal priority, rather than
   subordinate, to those of the town and the fire district. The trial court
   determined that the liens of the town and the fire district were superior
   to the liens acquired by R Co., granted the motions for partial summary
   judgment filed by the town and the fire district, denied R Co.’s motion,
   and rendered a judgment of strict foreclosure in favor of the town and
   the fire district. R Co. appealed from the judgment of strict foreclosure,
   claiming that the trial court incorrectly had concluded that its liens
   were subordinate to those of the town and the fire district. Held that
   the trial court correctly determined that the liens acquired by R Co.
   from the special taxing district were subordinate to those of the town
   but incorrectly concluded that they also were subordinate to those of
   the fire district; Connecticut statutes addressing the subject of lien
   priority indicate that the legislature intended the phrase ‘‘except a lien
   for taxes of the town’’ in the priority clause of P.A. 07-196, § 4 (b) (3),
   to convey, not just the absence of priority of the special taxing district’s
   liens over the town’s liens, but subordination to them, and the priority
   clause also clearly and unambiguously provided the special taxing dis-
   trict’s lines with priority over those of the fire district.
  Argued December 17, 2019—officially released September 21, 2020**

                             Procedural History

   Action to foreclose municipal tax liens on certain
real property owned by the named defendant, and for
other relief, brought to the Superior Court in the judicial
district of Danbury, where the defendant Georgetown
Special Taxing District et al. were defaulted for failure
to appear; thereafter, the case was transferred to the
judicial district of Hartford, Complex Litigation Docket,
where the court, Miller, J., granted the motions for
partial summary judgment with respect to priority filed
by the named plaintiff and by the plaintiff Georgetown
Fire District and denied the motion for partial summary
judgment with respect to priority filed by the defendant
RJ Tax Lien Investments, LLC; subsequently, the court,
Schuman, J., rendered judgment of strict foreclosure,
from which the defendant RJ Tax Lien Investments,
LLC, appealed. Reversed in part; vacated in part; judg-
ment directed.
  Anthony J. LaBella, with whom, on the brief, were
Deborah M. Garskof and Neal L. Moskow, for the appel-
lant (defendant RJ Tax Lien Investments, LLC).
  Adam J. Cohen, with whom were Michael LaVelle
and Lukas J. Thomas, for the appellees (named plaintiff
et al.).
                          Opinion

   MULLINS, J. This appeal requires us to determine
the priority of tax liens levied on real property by the
Georgetown Special Taxing District (taxing district)
pursuant to No. 07-196, § 4 (b) (3), of the 2007 Public
Acts (P.A. 07-196)1 relative to tax liens held by other
municipal entities on that same property. The plaintiffs,
the town of Redding (town), the Redding Water Pollu-
tion Control Commission (commission), and George-
town Fire District (fire district), brought this action to
foreclose municipal liens against the defendant RJ Tax
Lien Investments, LLC,2 an assignee of real estate tax
liens originally levied by the taxing district. The town
and the fire district filed motions for partial summary
judgment with respect to priority, asserting that, under
P.A. 07-196, § 4 (b) (3), their tax liens had priority over
the liens that the defendant had acquired from the tax-
ing district. The trial court agreed, granted their motions
for partial summary judgment, and subsequently ren-
dered a judgment of strict foreclosure in favor of the
town and the fire district. The defendant appeals from
the judgment of strict foreclosure, claiming that the
trial court incorrectly concluded that its liens were sub-
ordinate to those of the town and the fire district.3
Although we agree with the trial court that the liens
acquired by the defendant from the taxing district are
subordinate to those of the town, we agree with the
defendant that the trial court incorrectly concluded that
they are subordinate to those of the fire district. Accord-
ingly, we reverse the judgment insofar as the trial court
granted the fire district’s motion for partial summary
judgment with respect to priority, and we remand the
case with direction to vacate that portion of the judg-
ment subordinating the liens acquired by the defendant
to the fire district’s liens, to render judgment consistent
with this opinion, and for the setting of new law days.
  The relevant facts of this case are undisputed. At all
relevant times, Georgetown Land Development Com-
pany, LLC (Georgetown), owned, and was in the pro-
cess of developing, approximately fifty-one acres of
property located in the town (property).4 In order to
facilitate the financing and development of this project,
the legislature enacted No. 05-14 of the 2005 Special
Acts, which later was amended by P.A. 07-196. These
acts authorized the creation of a special taxing district
that could finance the project by issuing municipal
bonds and by assessing taxes and other charges on
the real property located within the taxing district’s
territorial boundaries. See P.A. 07-196, § 4 (b) (1).5
Georgetown established the taxing district pursuant to
this legislative grant.
  The taxing district assessed real estate taxes against
the property for the 2007 through 2014 grand lists, which
automatically became liens once they were not timely
paid,6 in the total amount of $19,992,861.84. The taxing
district assigned certain of these liens, totaling
$1,159,692 in unpaid taxes, to the defendant.
  The town and the fire district also levied real estate
taxes against the property. The town obtained tax liens
for the 2009 through 2014 grand list years totaling
$3,055,802.01. The fire district’s liens, pertaining to the
same grand list years, total $145,069.
   In July, 2015, the plaintiffs commenced this foreclo-
sure action against Georgetown, the defendant, and
numerous other lienholders. The town and the fire dis-
trict each filed motions for partial summary judgment
on the issue of priority only, maintaining that their tax
liens on the property were superior in priority to the
tax liens that the defendant had acquired by assignment
from the taxing district. The defendant filed a motion
for partial summary judgment, asserting that its liens
were of equal priority, rather than subordinate, to those
of the town and the fire district.
  The trial court, Miller, J., agreed with the town and
the fire district, and concluded that their tax liens had
priority over the liens assigned to the defendant by the
taxing district. Judge Miller relied on P.A. 07-196, § 4
(b) (3), specifically the phrase providing that any liens
obtained by the taxing district ‘‘shall take precedence
over all other liens or encumbrances except a lien for
taxes of the town . . . .’’ Judge Miller construed this
phrase as subordinating the taxing district’s liens to
those of the town. With respect to the fire district, Judge
Miller reasoned that the fire district’s liens were of equal
priority to the town’s liens pursuant General Statutes
§ 7-328 (a),7 and that, because the town’s liens were
superior to those of the taxing district, so, too, were
the fire district’s liens. Accordingly, Judge Miller deter-
mined that the liens of the town and the fire district
were superior to the liens acquired by the defendant,
granted each of their motions for partial summary judg-
ment with respect to priority, and denied the defen-
dant’s motion.
   Thereafter, the trial court, Schuman, J., rendered a
judgment of strict foreclosure in favor of the town and
the fire district. The defendant appealed to the Appel-
late Court from that judgment of strict foreclosure, and
we transferred the appeal to this court pursuant to
General Statutes § 51-199 (c) and Practice Book § 65-1.
   On appeal, the defendant claims that the liens it
acquired from the taxing district are of equal priority
to those of the town and the fire district, rather than
subordinate to them.8 The defendant contends that
Judge Miller misconstrued P.A. 07-196, § 4 (b) (3), and
failed to properly adhere to other Connecticut statutes
that generally recognize that liens held by municipal
entities are of equal priority for purposes of a foreclo-
sure action. We agree with the trial court that the defen-
dant’s liens are subordinate to the town’s liens. We
agree with the defendant, however, that the trial court
incorrectly determined that the defendant’s liens are
subordinate to the fire district’s liens.
   We begin with the general principles governing our
review. ‘‘Practice Book § 17-49 provides that summary
judgment shall be rendered forthwith if the pleadings,
affidavits and any other proof submitted show that there
is no genuine issue as to any material fact and that the
moving party is entitled to judgment as a matter of law.
. . . Our review of the trial court’s decision to grant
[a] motion for summary judgment is plenary. . . . On
appeal, we must determine whether the legal conclu-
sions reached by the trial court are legally and logically
correct and whether they find support in the facts set
out in the memorandum of decision of the trial court.’’
(Citations omitted; internal quotation marks omitted.)
Lucenti v. Laviero, 327 Conn. 764, 772–73, 176 A.3d
1 (2018).
   The material facts are undisputed in the present case.
The sole issue is whether, under the relevant provisions
of the taxing district’s enabling legislation, its tax liens
are subordinate, rather than equal in priority, to the
liens held by the town and the fire district. This issue
is one of statutory construction. ‘‘When construing a
statute, [o]ur fundamental objective is to ascertain and
give effect to the apparent intent of the legislature. . . .
General Statutes § 1-2z directs us first to consider the
text of the statute itself and its relationship to other
statutes. If, after examining such text and considering
such relationship, the meaning of such text is plain and
unambiguous and does not yield absurd or unworkable
results, extratextual evidence of the meaning of the
statute shall not be considered. . . . The test to deter-
mine ambiguity is whether the statute, when read in
context, is susceptible to more than one reasonable
interpretation.’’ (Internal quotation marks omitted.)
Sena v. American Medical Response of Connecticut,
Inc., 333 Conn. 30, 45–46, 213 A.3d 1110 (2019). Ques-
tions of statutory construction are matters of law sub-
ject to plenary review. E.g., Rutter v. Janis, 334 Conn.
722, 730, 224 A.3d 525 (2020).
   The taxing district’s power to obtain liens for prop-
erty taxes and other charges is set forth in P.A. 07-196,
§ 4 (b) (3), which provides in relevant part: ‘‘In order
to provide for the collection and enforcement of its
taxes, fees, rents, benefit assessments and other
charges, the [taxing] district is hereby granted all the
powers and privileges with respect thereto as districts
organized pursuant to section 7-325 of the general stat-
utes, and as held by municipal corporations or as other-
wise provided in this section. Such taxes, fees, rents
or benefit assessments, if not paid when due, shall con-
stitute a lien upon the premises served and a charge
against the owners thereof, which lien and charge shall
bear interest at the same rate as delinquent property
taxes. Each such lien . . . shall take precedence over
all other liens or encumbrances except a lien for taxes
of the town . . . .’’ (Emphasis added.) It is the meaning
of this final sentence of P.A. 07-196, § 4 (b) (3) (priority
clause), that is at the heart of the parties’ dispute.
   Because we reach different conclusions regarding
how this language applies to the town and the fire
district, we first address the priority of the town’s liens.
The town contends that the priority clause indicates
the legislature’s intent to subordinate the taxing dis-
trict’s liens to its liens, whereas the defendant contends
that the priority clause merely puts their respective
liens on parity with each other. We conclude that the
town’s interpretation is the only reasonable one.
   The priority clause provides the taxing district’s liens
with priority over ‘‘all other liens or encumbrances
except a lien for taxes of the town . . . .’’ (Emphasis
added.) P.A. 07-196, § 4 (b) (3). ‘‘In determining whether
the statutory language is plain and unambiguous, words
and phrases [must] be construed according to the com-
monly approved usage of the language . . . . General
Statutes § 1-1 (a). We ordinarily look to the dictionary
definition of a word to ascertain its commonly approved
usage.’’ (Internal quotation marks omitted.) Redding
Life Care, LLC v. Redding, 331 Conn. 711, 718, 207
A.3d 493 (2019). The word ‘‘except’’ is defined with
substantial similarity in dictionaries. For instance, Web-
ster’s Third New International Dictionary defines
‘‘except’’ to mean ‘‘to take or leave out . . . from a
number or a whole: exclude or omit . . . .’’ Webster’s
Third New International Dictionary (2002) p. 791. Simi-
larly, The American Heritage Dictionary of the English
Language defines ‘‘except’’ as ‘‘[w]ith the exclusion of;
other than . . . .’’ The American Heritage Dictionary
of the English Language (5th Ed. 2011) p. 618. The
dictionary definitions of ‘‘except’’ lead us to believe that
the legislature intended to remove the town’s tax liens
from the class of liens over which the taxing district’s
liens have priority.
   The defendant is correct in pointing out, however,
that, although this exclusion provides that the taxing
district’s liens do not have priority over the town’s liens,
it does not necessarily indicate that they are subordi-
nate, rather than equal, to the town’s liens.9
    A review of other statutes addressing the subject of
lien priority, however, persuades us that the legislature
intended the phrase ‘‘except a lien for taxes of the town’’
in the priority clause to convey, not just the absence
of priority over the town’s liens, but subordination to
them. See, e.g., Board of Education v. Tavares Pediat-
ric Center, 276 Conn. 544, 557 n.10, 888 A.2d 65 (2006)
(‘‘[w]hen interpreting statutory language, we may seek
guidance from statutory provisions relating to the same
subject matter’’ (internal quotation marks omitted));
Connecticut Light & Power Co. v. Dept. of Public Utility
Control, 266 Conn. 108, 123, 830 A.2d 1121 (2003)
(‘‘[b]ecause the legislature is always presumed to have
created a harmonious and consistent body of law, the
proper construction of any statute must take into
account the mandates of related statutes governing the
same general subject matter’’ (internal quotation marks
omitted)).
   The language in the priority clause is similar to that
consistently used by the legislature in numerous other
statutes in order to subordinate various types of liens
to municipal tax liens. See, e.g., General Statutes § 7-239
(b) (water use lien ‘‘shall take precedence over all other
liens or encumbrances except taxes’’); General Statutes
§ 7-339ii (e) (2) (municipal benefit assessments ‘‘shall
take precedence over all other liens or encumbrances
except a lien for property taxes’’); General Statutes § 8-
29 (town planning commission benefit assessment lien
‘‘shall take precedence of all other encumbrances except
taxes’’); General Statutes § 17b-125 (a) (town reimburse-
ment agreement lien ‘‘shall have precedence over all
subsequently recorded encumbrances, except tax liens
or other municipal liens of such towns’’); General Stat-
utes § 47-258 (b) (unit owners’ association lien ‘‘is prior
to all other liens and encumbrances on a unit except
. . . liens for real property taxes’’); General Statutes
§ 49-73b (b) (town expenditures lien ‘‘shall take prece-
dence over any other encumbrance except municipal
tax assessments on such real estate’’).
   Like the priority clause at issue in the present case,
none of these statutes expressly provides that the sub-
ject liens are ‘‘subordinate’’ or ‘‘inferior’’ to tax liens.
Nonetheless, in light of General Statutes § 12-172, which
provides that tax liens on real property have priority
over all other types of encumbrances unless otherwise
provided by law,10 it is clear that, in these statutes,
the legislature used the phrase ‘‘except taxes,’’ or a
substantially similar phrase, for the purpose of indicat-
ing that the subject liens are subordinate to tax liens.11
See Brock v. State ex rel. Wyoming Workforce Services,
394 P.3d 460, 463, 465 (Wyo. 2017) (statute providing
that compensation fund liens ‘‘have priority over all
claims except taxes’’ clearly and unambiguously ‘‘indi-
cates that a lien for taxes is superior to a claim for
contributions to the unemployment compensation
fund’’ (emphasis omitted; internal quotation marks
omitted)). That the legislature phrased the priority
clause in nearly identical fashion suggests a similar
result was intended. Indeed, the exception in the prior-
ity clause is even more specific because it applies, not
to tax liens generally, but specifically to tax liens held
by the town.
  Conversely, if the legislature wants to establish equal
priority between certain types of liens and taxes, it does
so with explicit language. See, e.g., General Statutes § 8-
268 (a) (relocation assistance lien for displaced tenant
‘‘shall have the same priority as . . . a lien for munici-
pal taxes’’); General Statutes § 8-270 (a) (relocation
assistance lien ‘‘shall have the same priority as . . . a
lien for municipal taxes’’); General Statutes § 12-124a
(b) (‘‘[l]iens recorded under the provisions of this sub-
section shall have the same precedence as tax liens
under section 12-172’’); General Statutes § 32-602 (e)
(payments to Capital Region Development Authority in
lieu of real property taxes ‘‘shall have the same lien
and priority, and may be enforced by the authority in the
same manner, as provided for municipal real property
taxes’’); General Statutes § 47a-56i (c) (town expendi-
tures to make rental dwellings habitable ‘‘shall be
secured by a lien on such property which shall have
the same priority as a lien for municipal taxes’’).
   Although these statutes did not address lien priority
between municipal entities, as is the situation in the
present case, they nonetheless demonstrate that, when
the legislature provides a particular lien with priority
over all other encumbrances ‘‘except’’ a particular other
type of lien, it generally intends the former to be subor-
dinate to the latter. Consistent with these statutes, we
conclude, in the present case, that the phrase in the
priority clause, ‘‘shall take precedence over all other
liens or encumbrances except a lien for taxes of the
town,’’ was intended to subordinate the taxing district’s
liens to those of the town. Had the legislature intended
to place the town’s and the taxing district’s liens on
parity with each other, it easily could have said so
explicitly, as it has done in the numerous aforemen-
tioned statutes. See, e.g., Plourde v. Liburdi, 207 Conn.
412, 416, 540 A.2d 1054 (1988) (‘‘[t]he use of different
words [in the context of] the same [subject matter] must
indicate a difference in legislative intention’’ (internal
quotation marks omitted)).
  Nonetheless, the defendant argues that, under Gen-
eral Statutes §§ 12-18112 and 12-192,13 municipal entities,
such as the town and the taxing district, have equal
priority and cannot foreclose each other’s tax liens. We
disagree.
   Whether §§ 12-181 and 12-192 permit a municipality
to foreclose another municipality’s tax liens is largely
beside the point. There is, of course, nothing precluding
the legislature, which has exclusive and broad discre-
tion to exercise the power of taxation; see Pepin v.
Danbury, 171 Conn. 74, 82, 368 A.2d 88 (1976); from
enacting legislation that subordinates the tax liens of
a specially created taxing district to those of the munici-
pality in which it sits (or any other municipal entity) if
it deems such action appropriate. As previously
explained, that is precisely what the legislature did in
enacting P.A. 07-196, § 4, which unambiguously pro-
vides the town with the requisite authority to foreclose
on the taxing district’s liens.
  In any event, to the extent that there is any tension
between §§ 12-181 and 12-192 and our construction of
P.A. 07-196, § 4 (b) (3), we are mindful of ‘‘the well
established principle of statutory interpretation that
requires courts to apply the more specific statute relat-
ing to a particular subject matter in favor of the more
general statute that otherwise might apply in the
absence of the specific statute. . . . The provisions of
one statute which specifically focus on a particular
problem will always, in the absence of express contrary
legislative intent, be held to prevail over provisions
of a different statute more general in its coverage.’’
(Internal quotation marks omitted.) Studer v. Studer,
320 Conn. 483, 497–98, 131 A.3d 240 (2016).
   Sections 12-181 and 12-192 are statutes of general
applicability, whereas P.A. 07-196, § 4 (b) (3), was spe-
cially enacted by the legislature to address the issue of
priority between these specific parties relative to this
particular development project. The legislature was free
to draft P.A. 07-196, § 4 (b) (3), in whatever manner it
thought best to address any unique issues it had identi-
fied, including, if it deemed appropriate, to ensure that
the town maintained primary authority to assess and
levy real estate taxes. See Windham First Taxing Dis-
trict v. Windham, 208 Conn. 543, 557, 546 A.2d 226
(1988) (‘‘special tax districts [created pursuant to chap-
ter 105 of the General Statutes] are authorized to supply
services where lacking, or to augment them when they
are already provided by the municipality, but cannot
displace or preempt the town’s primary authorized
power to provide and tax for such services’’). Put sim-
ply, the specific provisions of P.A. 07-196, § 4 (b) (3),
must prevail over the generally applicable §§ 12-181 and
12-192.14
   Having concluded that the defendant’s liens are sub-
ordinate to those of the town, we next address their
priority relative to the tax liens held by the fire district.
We conclude that the priority clause of P.A. 07-196, § 4
(b) (3), which gives the taxing district’s liens priority
‘‘over all other liens or encumbrances except a lien for
taxes of the town,’’ clearly and unambiguously provides
the taxing district with priority over the fire district.
By listing the town’s tax liens as the only type of lien
that is not inferior to the taxing district’s liens, the
legislature is presumed to have intended to exclude all
other types of liens and encumbrances, including tax
liens held by the fire district, to be inferior to the taxing
district’s liens. ‘‘[W]e consider the tenet of statutory
construction referred to as expressio unius est exclusio
alterius, which may be translated as the expression of
one thing is the exclusion of another. . . . [When]
express exceptions are made, the legal presumption is
that the legislature did not intend to save other cases
from the operation of the statute.’’ (Internal quotation
marks omitted.) Felician Sisters of St. Francis of Con-
necticut, Inc. v. Historic District Commission, 284
Conn. 838, 850–51, 937 A.2d 39 (2008).
   That the priority clause gives the taxing district prior-
ity ‘‘over all other liens or encumbrances except a lien
for taxes of the town’’ leaves no doubt that the legisla-
ture intended no further exceptions. (Emphasis added.)
P.A. 07-196, § 4 (b) (3). ‘‘There cannot be any broader
classification than the word all. . . . In its ordinary
and natural meaning, the word all leaves no room for
exceptions.’’ (Citation omitted; internal quotation
marks omitted.) Burkle v. Car & Truck Leasing Co., 1
Conn. App. 54, 56–57, 467 A.2d 1255 (1983); see also
Canton v. Cadle Properties of Connecticut, Inc., 316
Conn. 851, 858, 114 A.3d 1191 (2015) (legislature’s use
of word ‘‘all’’ ‘‘support[s] the broadest possible reading’’
of statute). We therefore conclude that the defendant’s
tax liens are superior to those of the fire district.15
  In sum, the fire district’s tax liens are subordinate to
those of the defendant, which are, in turn, subordinate
to those of the town. The trial court properly granted
the town’s motion for partial summary judgment but
improperly granted the fire district’s motion.
  The judgment is reversed insofar as the trial court
granted the motion for partial summary judgment with
respect to priority filed by Georgetown Fire District
and the case is remanded with direction to vacate that
portion of the judgment subordinating the liens
acquired by RJ Tax Lien Investments, LLC, to George-
town Fire District’s liens, to render judgment consistent
with this opinion, and for the setting of new law days;
the judgment is affirmed in all other respects.
   In this opinion the other justices concurred.
   * The listing of justices reflects their seniority status on this court as of
the date of oral argument.
   ** September 21, 2020, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     Public Act 07-196, § 4 (b) (3), provides: ‘‘In order to provide for the
collection and enforcement of its taxes, fees, rents, benefit assessments and
other charges, the [taxing] district is hereby granted all the powers and
privileges with respect thereto as districts organized pursuant to section 7-
325 of the general statutes, and as held by municipal corporations or as
otherwise provided in this section. Such taxes, fees, rents or benefit assess-
ments, if not paid when due, shall constitute a lien upon the premises served
and a charge against the owners thereof, which lien and charge shall bear
interest at the same rate as delinquent property taxes. Each such lien may
be continued, recorded and released in the manner provided for property
tax liens and shall take precedence over all other liens or encumbrances
except a lien for taxes of the town of Redding. Each such lien may be
continued, recorded and released in the manner provided for property
tax liens.’’
   2
     Numerous other entities, as well as one individual, were named as defen-
dants, including the taxing district and Georgetown Land Development Com-
pany, LLC, which owned the properties at issue in the foreclosure action.
None of these other defendants is a party to this appeal. For the sake of
clarity, we refer to RJ Tax Lien Investments, LLC, as the defendant through-
out this opinion, and the other, nonparticipating defendants by name when
necessary.
   3
     The parties that moved for summary judgment with respect to priority
stipulated during the trial court proceedings that the commission’s liens for
unpaid sewer charges are subordinate to the tax liens held by the defendant,
the town, and the fire district. See General Statutes §§ 7-254 (b) and 7-258
(a). Accordingly, we need not address the priority of the commission’s liens
in this opinion.
   4
     Although the property is comprised of dozens of individual parcels of
real estate, the parties in the present appeal do not differentiate between
them for purposes of litigating the issue of priority. For simplicity, we refer
to the individual parcels collectively as the property throughout this opinion.
   5
     Public Act 07-196, § 4 (b) (1), provides that the taxing district ‘‘shall have
the power to fix, revise, charge, collect, abate and forgive reasonable taxes,
fees, rents and benefit assessments, and other charges for the cost of the
improvements, financing costs, operating expenses and other services and
commodities furnished or supplied to the real property in the [taxing] district
in accordance with the applicable provisions of the general statutes which
apply to districts established under section 7-325 of the general statutes,
and special act 05-14, as amended by this act, and in the manner prescribed
by the [taxing] district. Notwithstanding any provision of the general statutes,
the [taxing] district may pay the entire cost of any improvements, including
the costs of financing such improvements, capitalized interest and the fund-
ing of any reserve funds necessary to secure such financing or the debt
service of bonds or notes issued to finance such costs, from taxes, fees,
rents, benefit assessments or other revenues and may assess, levy and collect
said taxes, fees, rents or benefit assessments concurrently with the issuance
of bonds, notes or other obligations to finance such improvements based
on the estimated cost of the improvements prior to the acquisition or con-
struction of the improvements or upon the completion or acquisition of the
improvements.’’
   6
     See P.A. 07-196, § 4 (b) (3) (‘‘taxes, fees, rents or benefit assessments,
if not paid when due, shall constitute a lien upon the premises served and
a charge against the owners thereof’’).
   7
     In concluding that the fire district’s liens were of equal priority to those
of the town, Judge Miller relied on a clause in § 7-328 (a) that provides that
tax liens held by a ‘‘district’’ created pursuant to General Statutes § 7-325
(a) ‘‘shall be a lien upon the property in the same manner as town taxes
. . . and foreclosed in the same manner as liens for town taxes or enforced
in accordance with any provision of the general statutes for the collection
of property taxes. . . .’’ For purposes of § 7-328 (a), the term ‘‘district’’ is
defined to include ‘‘any fire district . . . .’’ General Statutes § 7-324.
   8
     The parties in the present appeal agree that the taxing district’s assign-
ment of the tax liens to the defendant does not affect the priority of those
liens pursuant to General Statutes § 12-195h, which provides in relevant
part: ‘‘Any municipality . . . may assign, for consideration, any and all liens
filed by the tax collector to secure unpaid taxes on real property as provided
under the provisions of this chapter. . . . The assignee or assignees of such
liens shall have and possess the same powers and rights at law or in equity
as such municipality and municipality’s tax collector would have had if the
lien had not been assigned with regard to the precedence and priority of
such lien . . . .’’ The taxing district qualifies as a ‘‘municipality’’ for purposes
of § 12-195h. See General Statutes § 12-171 (adopting definition of ‘‘munici-
pality’’ set forth in General Statutes § 12-141, which includes taxing districts).
   9
     We note that the priority clause is not ambiguous merely because, when
considered in a vacuum, it is silent as to whether the taxing district’s liens
are subordinate to the town’s liens rather than equal to them. ‘‘[T]he fact
that . . . relevant statutory provisions are silent . . . does not mean that
they are ambiguous. . . . [O]ur case law is clear that ambiguity exists only
if the statutory language at issue is susceptible to more than one plausible
interpretation.’’ (Citations omitted; internal quotation marks omitted.) State
v. Orr, 291 Conn. 642, 653–54, 969 A.2d 750 (2009).
   10
      General Statutes § 12-172 provides in relevant part that tax liens on
real property, ‘‘unless otherwise specially provided by law . . . shall take
precedence of all transfers and encumbrances in any manner affecting such
interest in such item, or any part of it. . . .’’ See Brown v. General Laundry
Service, Inc., 139 Conn. 363, 367, 94 A.2d 10 (1952) (observing that, under
Connecticut law municipal tax liens ‘‘would take precedence over any other
[e]ncumbrance on the property, irrespective of the time at which that
[e]ncumbrance might have attached’’), vacated on other grounds sub nom.,
United States v. New Britain, 347 U.S. 81, 74 S. Ct. 367, 98 L. Ed. 520 (1954);
see also United States v. Gilmore, 62 F. Supp. 2d 576, 582 (D. Conn. 1999);
Wilcox v. Bliss, 116 Conn. 329, 334, 164 A. 659 (1933).
   11
      Indeed, the town and the fire district concede that, in the present case,
the ‘‘except taxes’’ language conveys subordination to tax liens. Specifically,
they concede that the commission’s liens for unpaid sewer charges are
subordinate to the parties’ tax liens pursuant to General Statutes §§ 7-254
(b) and 7-258 (a); see footnote 3 of this opinion; both of which provide that
such liens ‘‘shall take precedence over all other liens and encumbrances
except taxes . . . .’’
   12
      General Statutes § 12-181 provides in relevant part: ‘‘[A]ll municipalities
having tax liens upon the same piece of real estate may join in one complaint
for the foreclosure of the same . . . . If all municipalities having tax liens
upon the same piece of real estate do not join in a foreclosure action, any
party to such action may petition the court to cite in any or all of such
municipalities as may be omitted, and the court shall order such municipality
or municipalities to appear in such action and be joined in one complaint.
. . . If one or more municipalities having one or more tax liens upon the
same piece of property are not joined in one action, each of such municipali-
ties shall have the right to petition the court to be made a party plaintiff to
such action and have its claims determined in the same action, in which
case the same court shall continue to have jurisdiction of the action and
shall have the same rights to dispose of such action as if all municipalities
had originally joined in the complaint. . . . If one or more municipalities
foreclose one or more tax liens on real estate and acquire absolute title
thereto and if any other municipality having one or more tax liens upon
such real estate at the time such foreclosure title becomes absolute has
not, either as plaintiff or defendant, been made a party thereto, the tax liens
of each of such other municipalities shall not be thereby invalidated or
jeopardized.’’
   13
      General Statutes § 12-192 provides in relevant part: ‘‘If two or more
municipalities have tax liens against any of such properties, they may join
in the proceeding. Upon foreclosure in such a case, the court shall decree that
each municipality has an undivided interest in such property in proportion
to the amount due upon the tax lien or liens it has against it, plus any
interest, lien fees and other charges which have accrued upon them since
the bringing of the petition. . . .’’
   14
      The defendant also relies on Stratford v. Thorough, Superior Court,
judicial district of Fairfield, Docket No. CV-XX-XXXXXXX-S (April 21, 2015)
(Jennings, J.) (60 Conn. L. Rptr. 216), and Cordani v. Stramiglia, Superior
Court, judicial district of Litchfield, Docket No. CV-XX-XXXXXXX (March 15,
1995) (Pickett, J.) (14 Conn. L. Rptr. 164), as support for its position that
taxing districts’ tax liens are of equal priority to town tax liens. Both decisions
concluded that tax liens held by taxing districts were of equal priority to
those of the municipalities in which the taxing districts were based. See
Stratford v. Thorough, supra, 217; Cordani v. Stramiglia, supra, 165. We
find those decisions inapposite, however, because the taxing districts in
those cases were established pursuant to General Statutes § 7-325 and, thus,
were subject to the distinct provisions set forth in chapter 105 of the General
Statutes, whereas the taxing district in the present case was established by
a special act of the legislature and is subject to the priority clause of P.A.
07-196, § 4 (b) (3), which is worded differently than any of the provisions
in chapter 105.
   We acknowledge that the initial clause of P.A. 07-196, § 4 (b) (3), provides
that ‘‘the [taxing] district is hereby granted all the powers and privileges
with respect thereto as districts organized pursuant to section 7-325 of the
general statutes, and as held by municipal corporations or as otherwise
provided in this section.’’ Nevertheless, insofar as the liens of taxing districts
created pursuant to § 7-325 are in fact entitled to equal priority to town
liens, we are not persuaded that this reference to § 7-325 sheds any light
on the meaning of the priority clause. As previously stated, the priority
clause unambiguously provides the town’s liens with priority over the taxing
district’s liens. Because the priority clause addresses the specific subject
of lien priority, generalized references elsewhere in the statute to the powers
provided by § 7-325 do not compel a different construction. See Miller’s
Pond Co., LLC v. New London, 273 Conn. 786, 809, 873 A.2d 965 (2005) (‘‘[i]t
is well settled that [when] statutes contain specific and general references
covering the same subject matter, the specific references prevail over the
general’’ (internal quotation marks omitted)).
   15
      We note that our construction of the priority clause is not inconsistent
with § 12-172, which, as previously noted; see footnote 10 of this opinion
and accompanying text; provides that tax liens on real property have priority
over all other encumbrances on the property ‘‘unless otherwise specially
provided by law . . . .’’ The priority clause of P.A. 07-196, § 4 (b) (3), fits
within this caveat of § 12-172 because, as we have explained, it clearly and
unambiguously sets forth the relative priority of tax liens held by the taxing
district vis-à-vis the town and all other liens.